DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 12/13/2021 has been entered.  Claims 1-14 and 16-19 remain pending in the application.  Claim 15 has been cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with  Enrique J. Mora (Reg. No. 36,875) on 02/08/2022.

The following claims of the application have been amended as follows:
1. (Currently amended) A heat shield for a gas turbine engine, the heat shield comprising: 
a main body having a first surface and a second surface, the first surface being exposed to a hot working gas, 
a plurality of walls upstanding from the second surface, and 
the plurality of walls and wherein the impingement plate comprises an array of impingement holes, 
at least one pair of divider walls comprising a first divider wall and a second divider wall formed within the chamber and extending between the impingement plate and the second surface, 
wherein the first divider wall [[having]] has a length, the length extends from a first wall of the plurality of walls towards a second wall, the second wall opposing the first wall, the second divider wall having a length that extends from the second wall towards the first wall, 
wherein the first divider wall and the second divider wall both extend such that each divider wall overlaps one another when viewed in a perpendicular direction to the length of first divider wall and/or the second divider wall, and wherein the first divider wall and the second divider wall are spaced apart with respect to the perpendicular direction, 
wherein a length of the overlap is greater than 0% and less than 80% of a length of the chamber in a direction of the length of the first divider wall and/or the second divider wall, and 
wherein the first divider wall and the second divider wall each extend a full distance from the impingement plate to the second surface such that there are no gaps between the impingement plate and the second surface along the length of the first divider wall as the first divider wall extends from the impingement plate to the second wherein there are no gaps between the impingement plate and the second surface along the length of the second divider wall as the second divider wall extends from the impingement plate to the second surface.

3. (Currently amended) The heat shield as claimed in claim 1, wherein the length of the first divider wall and the length of the second divider wall each extend between 10% and 90% of [[a]] the length of the chamber in the direction of the length of the first divider wall and the second divider wall.

4. (Currently amended) The heat shield as claimed in claim 1, wherein [[a]] the length of the overlap is greater than 40% and less than 80% of [[a]] the length of the chamber in the direction of the length of the first divider wall and/or the second divider wall.

8. (Currently amended) The heat shield as claimed in claim 1, 
wherein one of the plurality of walls is an upstream wall having lateral ends and one of the first divider wall and the second divider wall extends from the upstream wall, 
wherein the at least one pair of divider walls is located within 30% of a length of the upstream wall from one or each of the lateral ends of the upstream wall.

11. (Currently amended) The heat shield as claimed in claim 9, 
wherein a second pair of divider walls divides the chamber into a second lateral zone, wherein the array of impingement holes has a third set of impingement holes opening into the second lateral zone, and 


13. (Currently amended) The heat shield as claimed in claim 9, wherein the heat shield has a centre line, wherein [[the]] at least one divider wall of the at least one pair of divider walls is angled at an angle (α) relative to the centre line.

16. (Currently amended) The heat shield as claimed in claim 3, wherein the length of the first divider wall and the length of the second divider wall each extend between 15% and 85% of [[a]] the length of the chamber in the direction of the length of the first divider wall and the second divider wall.


The above changes to the claims have been made to address claim objections and to comply with formalities.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Butler et al. (U.S. 8,668,440) and Tholen et al. (U.S. 7,874,792).
	Regarding claim 1, neither Butler et al. nor Tholen et al. discloses every single limitation as set forth, nor does the combination of Butler et al. or Tholen et al. teach 
	Claims 2-14 and 16-19 are allowable, as they are dependent on claim 1.
	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        02/08/2022